Exhibit 10.1

--------------------------------------------------------------------------------


FIRST AMENDMENT
TO
FOURTH AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT






This First Amendment to Fourth Amended and Restated Revolving Credit Agreement
(this “Amendment”), dated as of December 15, 2008, is entered into by (1)
FRONTIER OIL AND REFINING COMPANY, a Delaware corporation (the “Borrower”), (2)
FRONTIER OIL CORPORATION, a Wyoming corporation (“FOC”), (3) each of the
financial institutions party to the Credit Agreement referred to below (the
“Lenders”) and (4) UNION BANK OF CALIFORNIA, N.A., a national banking
association, as administrative agent (the “Administrative Agent”) for the
Lenders.




Recitals


A.           The Borrower, FOC, the Lenders, the Administrative Agent and BNP
Paribas, a French banking corporation, as syndication agent, are party to a
Fourth Amended and Restated Revolving Credit Agreement dated as of August 19,
2008 (the “Credit Agreement”). Terms defined in the Credit Agreement and not
otherwise defined herein have the same respective meanings when used herein, and
the rules of interpretation set forth in Section 1.3 of the Credit Agreement are
incorporated herein by reference.


B.           The Borrower has requested that the definition of “Consolidated
EBITDA” in the Credit Agreement (1) be amended to exclude the effects of hedging
gains and losses if the Borrower switches its inventory-valuation method from
first-in first-out (FIFO) to last-in first-out (LIFO) but (2) continue to
include the effects of hedging gains and losses as long as the Borrower
maintains first-in first-out (FIFO) as its inventory-valuation method.
Accordingly, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Borrower, FOC, the Lenders and the
Administrative Agent hereby agree as set forth below.




SECTION 1. Amendment to Credit Agreement
. Subject to satisfaction of the conditions precedent set forth in Section 2 of
this Amendment, the Borrower, FOC and the Lenders hereby agree that the
definition of “Consolidated EBITDA” in Section 1.1 of the Credit Agreement is
amended in full to read as follows:


“‘Consolidated EBITDA’ means, for FOC and its Subsidiaries on a consolidated
basis for any period, Consolidated Net Income plus (a) without duplication and
to the extent reflected as a charge in the statement of Consolidated Net Income,
the sum of (i) income-tax expense, (ii) Consolidated Interest Expense, (iii)
depletion, depreciation and amortization expense, (iv) extraordinary charges or
losses, (v) losses under Hedge Agreements (but only if and so long as the
Borrower utilizes last-in first-out (LIFO) as its inventory-valuation method)
and (vi) other noncash charges, expenses or losses (excluding any such charge,
expense or loss incurred in the ordinary course of business that constitutes an
accrual of or reserve for cash charges for any future period), provided that
cash payments made during such period or in any future period in respect of such
noncash charges, expenses or losses (other than any such excluded charge,
expense or loss) shall be subtracted from Consolidated Net Income in calculating
Consolidated EBITDA for the period in which such payments are made, minus (b)
without duplication and to the extent included in the statement of such
Consolidated Net Income for such period, the sum of (i) interest income, (ii)
extraordinary income or gains, (iii) gains under Hedge Agreements (but only if
and so long as the Borrower utilizes last-in first-out (LIFO) as its
inventory-valuation method) and (iv) other noncash income (excluding any items
that represent the reversal of any accrual of, or cash reserve for, anticipated
cash charges in any prior period that are described in the parenthetical in
clause (a)(vi) above).”


SECTION 2. Conditions Precedent
. This Amendment shall become effective on the date, not later than December 31,
2008, on which the Administrative Agent has received all of the following, each
dated the date hereof, in form and substance satisfactory to the Administrative
Agent and in the number of originals requested thereby:


(a) this Amendment, duly executed by the Borrower, FOC and the Majority Lenders;
and


(b) a consent to this Amendment, duly executed by the Guarantors and by the
Borrower, in its capacity as guarantor under the Borrower Guaranty.


SECTION 3. Representations and Warranties
. Each of the Borrower and FOC represents and warrants to the Lenders and the
Administrative Agent as set forth below.


(a) The execution, delivery and performance by each of the Borrower and FOC of
this Amendment and the Credit Agreement, as amended hereby, and the consummation
of the transactions contemplated hereby and thereby, are within such Credit
Party’s legal powers, have been duly authorized by all necessary legal action
and do not (i) contravene such Credit Party’s charter documents or bylaws, (ii)
violate any Governmental Rule, (iii) conflict with or result in the breach of,
or constitute a default under, any Material Contract, loan agreement, indenture,
mortgage, deed of trust or lease, or any other contract or instrument, binding
on or affecting such Credit Party, any of its Subsidiaries or any of their
respective properties, the conflict, breach or default of which could reasonably
be expected to have a Material Adverse Effect, or (iv) result in or require the
creation or imposition of any Lien upon or with respect to any of the properties
of such Credit Party or any of its Subsidiaries, except for Liens created or
permitted under the Credit Documents, as amended hereby. Neither such Credit
Party nor any of its Subsidiaries is in violation of any Governmental Rule or in
breach of any such contract, loan agreement, indenture, mortgage, deed of trust,
lease or other contract or instrument, the violation or breach of which could
reasonably be expected to have a Material Adverse Effect.


(b) No Governmental Action, and no authorization, approval or other action by,
or notice to, any third party, is required for the due execution, delivery or
performance by the Borrower or FOC of this Amendment or the Credit Agreement, as
amended hereby, or for the consummation of the transactions contemplated hereby
or thereby, except for (i) authorizations, approvals and other actions by, and
notices to, third parties, the failure to obtain which could not reasonably be
expected to have a Material Adverse Effect, and (ii) Governmental Action that
has been duly obtained, taken, given or made and is in full force and effect.


(c) This Amendment and the Credit Agreement, as amended hereby, have been duly
executed and delivered by the Borrower and FOC. This Amendment and the Credit
Agreement, as amended hereby, are the legal, valid and binding obligations of
the Borrower and FOC, enforceable against each such Credit Party in accordance
with their respective terms, except as the enforceability hereof or thereof may
be limited by bankruptcy, insolvency, moratorium, reorganization or other
similar laws affecting creditors’ rights generally or by equitable principles
relating to enforceability.


(d) Each of the Security Agreement and the Stock Pledge Agreement constitutes a
valid and perfected first-priority Lien on the Collateral purported to be
encumbered thereby, enforceable against all third parties in all jurisdictions,
and secures the payment of all obligations of the Borrower or FRMI, as
applicable, under the Credit Documents, as amended hereby, to which the Borrower
or FRMI, as applicable, is a party, and the execution, delivery and performance
of this Amendment do not adversely affect the Lien of the Security Agreement or
the Stock Pledge Agreement.


(e) There has been no amendment to the charter documents or bylaws of the
Borrower or FOC on or after August 19, 2008, except for the amendment and
restatement of FOC’s bylaws as provided in the Report on Form 8-K dated November
11, 2008 filed with the Securities and Exchange Commission. The representations
and warranties contained in each Credit Document, as amended hereby, to which
the Borrower and/or FOC is a party are correct in all material respects on and
as of the date hereof, before and after giving effect to this Amendment, as
though made on and as of the date hereof. No event has occurred and is
continuing, or would result from the effectiveness of this Amendment, that
constitutes a Default.


SECTION 4. Reference to and Effect on Credit Documents
.


(a) On and after the effective date of this Amendment, each reference in the
Credit Agreement to “this Agreement,” “hereunder,” “hereof,” “herein” or words
of like import referring to the Credit Agreement, and each reference in the
other Credit Documents to “the Credit Agreement,” “thereunder,” “thereof,”
“therein” or words of like import referring to the Credit Agreement, shall mean
and be a reference to the Credit Agreement as amended by this Amendment.


(b) Except as specifically amended above, the Credit Agreement and the other
Credit Documents shall remain in full force and effect and are hereby ratified
and confirmed. Without limiting the generality of the foregoing, the Security
Agreement and the Stock Pledge Agreement and all of the Collateral described
therein do and shall continue to secure the payment of all obligations under the
Credit Documents, as amended hereby, stated to be secured thereby.


(c) The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of the Administrative Agent or
any Lender under any of the Credit Documents or constitute a waiver of any
provision of any of the Credit Documents.


SECTION 5. Costs and Expenses
. The Borrower agrees to pay on demand all costs and expenses of the
Administrative Agent in connection with the preparation, execution and delivery
of this Amendment and the other instruments and documents to be delivered
hereunder, including the reasonable fees and out-of-pocket expenses of counsel
for the Administrative Agent with respect thereto and with respect to advising
the Administrative Agent as to its rights and responsibilities hereunder and
thereunder.


SECTION 6. Execution in Counterparts
. This Amendment may be executed in any number of counterparts and by the
parties hereto in separate counterparts, each of which when so executed and
delivered shall be deemed to be an original and all of which taken together
shall constitute one and the same agreement. Delivery of an executed counterpart
of a signature page to this Amendment by telecopier or e-mail shall be effective
as delivery of an originally executed counterpart of this Amendment.


SECTION 7. Governing Law
. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF CALIFORNIA APPLICABLE TO CONTRACTS MADE AND
PERFORMED IN THE STATE OF CALIFORNIA.








[Signature pages follow.]



 
 

--------------------------------------------------------------------------------

 

The parties hereto have caused this Amendment to be executed by their respective
duly authorized representatives as of the date first written above.




FRONTIER OIL AND REFINING COMPANY




By:           /s/ Michael C.
Jennings                                                      
Name:                      Michael C.
Jennings                                                      
Title:                      EVP &
CFO                                                      






FRONTIER OIL CORPORATION




By:           /s/ Doug S.
Aron                                                      
Name:                      Doug S.
Aron                                                      
Title:                      VP – Corporate
Finance                                                      






UNION BANK OF CALIFORNIA, N.A.,
   as Administrative Agent and Lender




By:           /s/ Randall L.
Osterberg                                                      
Name:                      Randall L.
Osterberg                                                      
Title:                      Sr. Vice President – US Marketing Manager






BNP PARIBAS




By:           /s/ Douglas R.
Liftman                                                      
Name:                      Douglas R.
Liftman                                                      
Title:                      Managing
Director                                                      




By:           /s/ Courtney
Kubesch                                                                
Name:                      Courtney
Kubesch                                                      
Title:                      Vice
President                                                      






TORONTO DOMINION (TEXAS) LLC




By:                                                      
Name:                                                                
Title:                                                                






WELLS FARGO BANK, N.A.




By:           /s/ Oleg Kogan                                           
Name:                      Oleg
Kogan                                                      
Title:                      Vice
President                                                                






U.S. BANK NATIONAL ASSOCIATION




By:           /s/ Monte E.
Deckerd                                                                
Name:                      Monte E.
Deckerd                                                      
Title:                      Senior Vice
President                                                                






EXPORT DEVELOPMENT CANADA




By:                                                      
Name:                                                                
Title:                                                                




By:                                                      
Name:                                                                
Title:                                                                




SUMITOMO MITSUI BANKING CORPORATION




By:                                                      
Name:                                                                
Title:                                                                






BANK OF SCOTLAND PLC




By:           /s/ Julia R
Franklin                                                      
Name:                      Julia R
Franklin                                                      
Title:                      Assistant Vice
President                                                      






CAPITAL ONE, N.A.




By:           /s/ Wes
Fontana                                                      
Name:                      Wes
Fontana                                                      
Title:                      Assistant Vice
President                                                      






UBS LOAN FINANCE LLC




By:           /s/ Richard L.
Tavrow                                                                
Name:                      Richard L.
Tavrow                                                      
Title:                      Director                                           




By:           /s/ Mary E.
Evans                                                      
Name:                      Mary E.
Evans                                                      
Title:                      Associate
Director                                                      






THE FROST NATIONAL BANK




By:           /s/ Thomas H.
Dungan                                                      
Name:                      Thomas H.
Dungan                                                      
Title:                      Sr. Vice
President                                                      






NATIXIS




By:           /s/ Daniel
Payer                                                      
Name:                      Daniel
Payer                                                      
Title:                      Director                                           




By:           /s/ Louis P. Laville,
III                                                      
Name:                      Louis P. Laville,
III                                                      
Title:                      Managing
Director                                                      


